EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Hui C. Wauters on 5/10/2022.
The application has been amended as follows: 
The claim: 
1. (Original) A laminate comprising:
a foamed polyurethane layer obtained from a foamable polyurethane resin composition containing a polyol, a polyisocyanate, a foaming agent, a catalyst and a flame retardant; and
a coating layer mounted on the foamed polyurethane layer, 
wherein the foamable polyurethane resin composition contains an active hydrogen group-containing tin ricinoleate as the catalyst and a phosphorus-containing solid flame retardant as the flame retardant,
the foamed polyurethane layer and the coating layer are adhered by a polyurethane hot melt adhesive containing a polyurethane prepolymer (I) obtained by using a polyol component (A) and a polyisocyanate component (B) as raw materials, and a catalyst (II),
the polyisocyanate component (B) in the polyurethane hot melt adhesive contains more than 0.5 mass% and 10 mass% or less of a carbodiimide-modified diphenylmethane diisocyanate based on the total mass of 
the catalyst (II) includes a reactive catalyst having a functional group that reacts with an isocyanate group.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are the following: 
US 4,508,774 to Grabhoefer et al. (hereinafter “Grabhoefer”), 
US 2013/0041058 to Emmrich-Smolczyk et al. (hereinafter “Emmrich-Smolczyk”), 
US 2002/0013406 to Li et al. (hereinafter “Li”), and 
EP 0 627 451 (hereinafter “EP’451”).  
Grabhoefer discloses a cellular polyurethane foam having a density of from 15 to 400 kg/m3 and being obtained from a composition comprising a polyol, a polyisocyanate, a blowing agent, a catalyst and a flame-retardant agent (abstract; column 2, lines 40-45; column 6, lines 10-30, 50-55; column 7, lines 1-15).  The flame- retardant agent comprises ammonium polyphosphate which is a crystalline solid flame-retardant agent (column 7, lines 1-15).  A decorative covering is provided and bonded to both surfaces of the cellular polyurethane foam by a hot-melt adhesive (column 3, lines 55-60).  The polyurethane shaped object is used in the automotive industries including headliners, door and wall trim panels, instrument panels, dashboards and engine compartment covers (column 8, lines 10-20).  
Grabhoefer discloses neither a cellular polyurethane foam catalyst comprising a tin ricinoleate catalyst nor a hot-melt adhesive composition comprising a polyurethane prepolymer and a reactive catalyst.  
Emmrich-Smolczyk teaches a catalyst system for producing a polyurethane foam comprising at least one tin ricinoleate, at least one zinc ricinoleate, or a combination of at least one tin ricinoleate, at least one zinc ricinoleate and at least one further tin carboxylate which is not a tin ricinoleate (abstract; table 1; and paragraphs 28 and 50).  The catalyst system further includes water, tertiary amine, silicone stabilizer and optionally emulsifier (paragraph 32).  The catalyst system provides the polyurethane foam having a uniform foam density (paragraph 18).  The polyurethane foam can be used as a headrest, a dashboard, and an automotive interior trim (paragraph 50).  
Li discloses a hot-melt polyurethane adhesive composition comprising a polyol, an isocyanate, and a reactive catalyst having a functional group that reacts with the isocyanate (table 1, formulation 3).  
EP’451 discloses a moisture-curable polyurethane adhesive composition comprising an aromatic polyisocyanate, a polyester polyol, a plasticizer, a tertiary amine catalyst and an optional polyether polyol wherein the polyester polyol is derived from the reaction of adipic acid and a diol (abstract and page 6, lines 25-30).  The aromatic polyisocyanate includes an isomer of carbodiimide modified diphenylmethane diisocyanate (MDI) in an amount not exceeding about 15% by weight of the aromatic polyisocyanate (page 4, lines 5-10).  The tertiary amine catalyst is a non-reactive catalyst.  
The combined disclosures of Grabhoefer, Emmrich-Smolczyk, and Li do not render the claim obvious because the combination of the cited references fails to suggest a laminate where a hot-melt polyurethane adhesive composition comprises more than 0.5 mass% and 10 mass% or less of a carbodiimide-modified diphenylmethane diisocyanate based on the total weight of the polyisocyanate component. 
Similarly, the combined teachings of Grabhoefer, Emmrich-Smolczyk, and EP’451 fail render the claim obvious because the combination of the cited references does not suggest a laminate where a hot-melt polyurethane adhesive composition comprises a reactive catalyst having a functional group that reacts with an isocyanate.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a laminate with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788